In an action by one faction against another faction of a religious corporation seeking, inter alia, to restrain defendant faction from interfering with plaintiff faction in acting as trustees of the corporation and to restrain defendants from acting as trustees, defendants appeal from an order denying their motion to dismiss the complaint on the ground that plaintiffs, as trustees, have no legal capacity to sue and that the action should be brought in the name of the religious corporation, and from an order granting reargument and, on reargument, adhering to the original determination. Order on reargument affirmed, with $10 costs and disbursements, with leave to defendants who have appeared herein to answer within ten days from the entry of the order hereon. {Reis v. Rohde, 34 Hun 161; Kerr v. Trego, 47 Pa. 292, 295-296.) Appeal from original order dismissed, without costs. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.